In an action for a judgment declaring a zoning ordinance to be invalid and to restrain the enforcement thereof, plaintiffs appeal from an order granting defendants’ motion requiring the service of an amended complaint separately stating and numbering the causes of action set forth therein. Order reversed, with $10 costs and disbursements, and motion in all respects denied, without costs. The complaint alleges a single right on behalf of plaintiffs which it is claimed has been invaded by a single wrong by defendants. Under these circumstances there is but one cause of action. (Payne v. New York, Susquehanna & Western JR. JR. Co., 201 H. Y. 436.) That plaintiffs’ interests may not be in every respect identical is immaterial. {Taintor v. JSattemer, 273 App. Div. 1024.) Wenzel, Acting P. J., MacCrate, Schmidt, Beldock and Ughetta, JJ., concur.